Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 12, lines 1-6, filed 4 November 2020, with respect to claims 1-3, 9-11, 36-39 and 42-43 have been fully considered and are persuasive.  The rejection of claims 1-3, 9-11, 36-39 and 42-43 under 35 U.S.C. 103 as being unpatentable over Whear et al. (US 20120070713) in view of JP 08-273651 (hereafter JP ‘651), and further in view of Dittmann et al. (US 4,425,412) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 4 November 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-3, 9-11, 36-39 and 42-43 under 35 U.S.C. 103 as being unpatentable over Whear et al. (US 20120070713) in view of JP 08-273651 (hereafter JP ‘651), and further in view of Dittmann et al. (US 4,425,412) has been withdrawn in view of Applicants’ Amendment.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Valerie Friedrich on 9 February 2021.

The application has been amended as follows: 

Claim 12-35 (canceled)
Claim 40-41 (cancelled)

Allowable Subject Matter
5.	Claims 1-3, 9-11, 36-39 and 42-43 are allowable over the prior art references of record. 

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
a porous backweb having a left portion, a middle portion and a right portion from a left edge of the backweb; a first plurality of broken ribs located in the middle portion, said first plurality of broken ribs having an angular orientation…_a second plurality of broken ribs in the left portion, the broken ribs forming alternating ribbed and open areas, said second plurality of broken ribs being arranged in rows parallel to the left edge, wherein open areas are staggered between adjacent rows; and, _a third plurality of broken ribs in the right portion, the broken ribs forming alternating ribbed and open areas, said third plurality of broken ribs being arranged in rows parallel to the left edge, wherein open areas are staggered between adjacent rows”, which, in combination with the remainder of the claimed, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729